
	

114 HRES 702 IH: Celebrating the contributions of small businesses and entrepreneurs in every community in the United States during “National Small Business Week”, beginning on May 1 through May 7, 2016.
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 702
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Chabot (for himself, Ms. Velázquez, Mr. King of Iowa, Ms. Judy Chu of California, Mr. Luetkemeyer, Ms. Hahn, Mr. Hanna, Mr. Payne, Mr. Huelskamp, Ms. Meng, Mr. Gibson, Mrs. Lawrence, Mr. Brat, Mr. Takai, Mrs. Radewagen, Ms. Clarke of New York, Mr. Knight, Ms. Adams, Mr. Curbelo of Florida, Mr. Moulton, Mr. Hardy, Mr. Kelly of Mississippi, Mr. Tipton, and Mr. Cárdenas) submitted the following resolution; which was referred to the Committee on Small Business
		
		RESOLUTION
		Celebrating the contributions of small businesses and entrepreneurs in every community in the
			 United States during National Small Business Week, beginning on May 1 through May 7, 2016.
	
	
 Whereas National Small Business Week has been declared by every President since 1963; Whereas there are more than 28,000,000 small businesses in the United States;
 Whereas small businesses represent 99.7 percent of all businesses with employees in the United States;
 Whereas small businesses employ over 48 percent of the employees in the private sector in the United States;
 Whereas nearly 90 percent of United States employers have less than 20 employees; Whereas small businesses constitute 98 percent of firms exporting goods;
 Whereas small businesses are responsible for more than 46 percent of private sector output; Whereas small businesses are responsible for creating 63 percent of new jobs; and
 Whereas May 1, 2016, through May 7, 2016, will be celebrated as National Small Business Week: Now, therefore, be it  That the House of Representatives—
 (1)celebrates the contributions of small businesses and entrepreneurs in every community in the United States during National Small Business Week;
 (2)supports the designation of National Small Business Week; (3)recognizes the importance of creating policies which promote an environment in which small businesses may succeed; and
 (4)supports efforts to— (A)encourage consumers to utilize small businesses; and
 (B)increase awareness of the value of small businesses and the impact small businesses have on the economy of the United States.
				
